Per Curiam.
Land was always sold subject to a mortgage conditioned for payment of' an indefinite number of annual instalments, depending for their continuance upon a life in being ; because these could not be valued and taken out of the purchase money. In respect to a mortgage given to secure the share of an intestate’s widow, any other rule would conflict with the act which directs her interest to remain charged on the land. As to the form of the action, it has always been held that an ejectment lies on a mortgage, because the act which provides a scire facias gives no remedy where the object is not to turn the land into money. The direction on both points, then, was correct.
Judgment affirmed.